Decree of the Surrogate’s Court of Queens county adjudging that four life insurance policies or their proceeds are the property of the estate of Bessie Heffernan, deceased, modified by providing that the appellant Lundberg shall have an equitable lien of $922.24 upon the proceeds, being the premiums paid on said policies by said Lundberg, and, as thus modified, the decree *814is unanimously affirmed, with costs to the appellant, payable out of the estate. The clear weight of evidence requires a holding that Lundberg paid the premiums on these policies. The testimony adduced by and on behalf of Lundberg should be credited in view of proof respecting the possession of the policies and the premium books. The testimony of the two witnesses Brown is too vague and uncertain to be deemed to have sufficient probative force to require any different determination. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Close, JJ.